U NITED S TATES N AVY –M ARINE C ORPS
               C OURT OF C RIMINAL A PPEALS
                          _________________________

                              No. 201700362
                          _________________________

                   UNITED STATES OF AMERICA
                                   Appellee
                                      v.

                           JERRY G. KNIGHT
 Electronics Technician Nuclear Power Second Class (E-5), U.S. Navy
                              Appellant
                       _________________________

  Appeal from the United States Navy-Marine Corps Trial Judiciary

          Military Judge: Commander Stephen Reyes, USN.
     Convening Authority: Commander, U.S. Naval Forces Japan,
                           Yokosuka, Japan
Staff Judge Advocate’s Recommendation : Lieutenant Commander B. R.
                         Orton, JAGC, USN.
   For Appellant: Commander Richard E.N. Federico, JAGC, USN.
                 For Appellee: Brian K. Keller, Esq.
                       _________________________

                          Decided 23 March 2018
                          _________________________

    Before M ARKS , J ONES , and G ERDING , Appellate Military Judges
                          _________________________

   After careful consideration of the record, submitted without assignment of
error, we affirm the findings and sentence as approved by the convening
authority. Art. 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866(c).
    The supplemental court-martial order will reflect that the adjudged sentence
included 24 months of confinement and that all confinement in excess of 18
months is suspended for a period of 12 months from the date of the convening
authority’s action, at which time, unless sooner vacated, the suspended portion
will be remitted without further action. Additionally the supplemental court-
                  United States v. Knight, No. 201700362


martial order will reflect that the adjudged bad-conduct discharge, not a
dishonorable discharge, will be executed after final judgement.


                                        For the Court



                                        R.H. TROIDL
                                        Clerk of Court




                                    2